Section 87 of the Insanity Law (Cons. Laws, ch. 27), as amended by chapter 226 of the Laws of 1923, provides as follows:
"Whenever in the city of New York an information is laid before a magistrate that a person is apparently insane *Page 405 
the magistrate must issue a warrant directed to the sheriff of the county in which the information is made, or any marshal or policeman of the city of New York, reciting the substance of the information, and commanding the officer forthwith to arrest the person alleged to be insane, and bringing him before the magistrate's court out of which the warrant was issued. If upon arraignment it appears to the magistrate presiding that the person so arraigned before him is apparently insane it shall be the duty of the magistrate, if such information is laid in the boroughs of Manhattan and the Bronx, to commit such apparently insane person to the care and custody of the board of trustees of Bellevue and allied hospitals at Bellevue hospital, * * * kept for a period not to exceed thirty days in a safe and comfortable place until the question of his sanity be determined as prescribed by this chapter, * * *. Whenever in the city of New York a person is committed as apparently insane as above provided it shall be the duty of the board of trustees of Bellevue and allied hospitals or the commissioner of public welfare, as the case may be, to forthwith take proper measures for the determination of the question of the insanity of such person * * *."
Under this provision of the Insanity Law, Judge OTTO A. ROSALKSY, one of the judges of the Court of General Sessions, issued his warrant for the arrest of one Thomas A. Ledwith, and on the 16th day of April, 1923, committed him to Bellevue Hospital as an apparently insane person until his sanity be determined in accordance with the provisions of law, the detention not to exceed thirty days. The commitment states that it was issued by the judge sitting as a magistrate.
Ledwith is a lawyer and at the time of his arrest was employed by the Title Guarantee and Trust Company, at 175 Remsen street, Brooklyn. After Ledwith had been in the hospital under examination for about two weeks, his wife, Mary M. Ledwith, by petition, verified *Page 406 
May 1, 1923, obtained from Mr. Justice CALLAGHAN of the Supreme Court a writ of habeas corpus, made returnable before him, requiring the authorities to produce her husband, Thomas A. Ledwith, and to make return as to the cause of his detention. The answer or return made to this writ was by Dr. M.S. Gregory, director in charge of the psychopathic ward of Bellevue Hospital, wherein he set forth a copy of the commitment and stated: "Deponent, in conjunction with Doctor E.J. Barnes, Chief Physician of the Psychopathic Ward of the said Bellevue Hospital, has on various occasions since the said 16th day of April, 1923, examined and observed the said Thomas A. Ledwith as to his mental condition. We have also examined voluminous papers and interviewed various members of his family, as well as others who have come in contact with the said Thomas A. Ledwith, and have reached the conclusion that in our opinion he is insane."
The issue presented by the petition and the return was heard by Justice CALLAGHAN on May 7, 1923, and after taking the testimony of witnesses, including the medical experts for both sides, and the alleged incompetent, he discharged the said Ledwith as being sane. Upon appeal, the Appellate Division reversed this order of Justice CALLAGHAN, dismissed the writ and remanded the relator to the custody of the board of trustees of Bellevue Hospital. When it appeared, so that court held, that the man had been committed by a Magistrate's Court as apparently insane under section 87 of the Insanity Law there was no power in the Supreme Court to examine further into the cause of detention or to determine whether on the day of the hearing or the return of the writ he was sane. The case of People ex rel. Edwards v.Superintendent, etc. (235 N.Y. 398) was cited as an authority for this conclusion. That case did not go so far. The facts were these, as stated at the opening of the opinion: "Upon this information, a warrant was issued, and two days thereafter the relator was arraigned in the Magistrate's *Page 407 
Court for the third district before the magistrate then presiding. An adjournment was ordered to January thirteenth, the relator being paroled in the custody of his counsel and thereafter there were successive adjournments, all by consent, till March 23, when, again by consent, a trial was directed before another magistrate, sitting in the same court. This magistrate heard testimony both in support of the information and against it. More than ten months after arraignment, on November 18, 1922, the case was finally submitted. In the meantime, thirty-one adjournments had been ordered, the relator on every occasion consenting thereto." When the writ of habeas corpus was obtained after the commitment of Edwards to Bellevue Hospital to be examined, the only point raised was the question of jurisdiction of the magistrate to make the commitment. It was claimed that by the adjournments he had lost jurisdiction and that there was no authority in law, even with consent, to transfer the hearing of the matter before another magistrate. The evidence was not returned with the writ nor brought before us. There was no question raised upon the return of the writ as to the sanity or insanity of the alleged incompetent. With merely these questions before us on the record, we held that the magistrate had not lost jurisdiction by reason of the adjournments or the transfer of the case on consent to another magistrate, and we dismissed the writ and remanded the relator.
It will thus be seen that the question of the power of the Supreme Court to inquire into the sanity of a person held in custody, as an alleged incompetent, was not before us in that case.
Section 93 of the Insanity Law reads:
"Any one in custody as an insane person is entitled to a writ of habeas corpus, upon a proper application made by him or some friend in his behalf. Upon the return of such writ, the fact of his insanity shall be inquired into and determined. * * *." *Page 408 
Was Thomas A. Ledwith in custody as an insane person so as to entitle him to the benefit and privileges of this statute? He was guilty of no crime. He had been charged with no offense. The sole ground of his commitment was that he appeared to be insane. His alleged insanity was the only thing which gave the courts jurisdiction over him or power to hold him in confinement. His wife alleged in her petition that he was sane and that the commitment was the result of illegal acts and false assertions on the part of persons with whom he had had litigation as a lawyer. By the return, the hospital authorities said that they had made a full and complete examination of Ledwith as required by section 87 of the Insanity Law and that they had determined him to be insane.
It was the duty of the hospital authorities upon examing Ledwith to immediately discharge him if they believed him to be sane. It was likewise their duty if they determined that he was insane to take the necessary steps provided by other provisions of the Insanity Law to have him committed to the proper institution for treatment for the mental disorder. Upon a certificate of lunacy made by two qualified examiners in lunacy he could have been committed by a judge of a court of record as provided in section 80 of the Insanity Law. No such proceedings were taken. Ledwith was simply held apparently for the balance of the thirty days, although no other examination was necessary.
Under these circumstances, he was entitled to the writ of habeas corpus, either under section 93 of the Insanity Law or, if that be inapplicable, under article 77 of the Civil Practice Act relating to habeas corpus. The Supreme Court justice, therefore, had power to examine into the cause of his detention.
The Appellate Division was, therefore, in error in dismissing this writ and remanding the relator as matter of law. Whether or not the evidence produced before *Page 409 
the hearing justice justified the discharge of Ledwith, we are not called upon to state. Such matter is not before us. The Appellate Division reversed upon the law as above stated. The justices were mistaken as to the scope and effect of our decision in the Edwards case. In reversing their conclusion as to the law, we must, therefore, affirm the order of Justice CALLAGHAN sustaining the writ and discharging Thomas A. Ledwith.
Order of the Appellate Division reversed and that of Special Term affirmed, without costs.